Order issued October    /7 , 2012




                                             In The
                                  Qtourt of 1\ppeals
                        1J1ift}f mistri.ct of QJexas at mauas
                                       No. 05-12-00836-CV


                                    JOHN REEDER, Appellant

                                               v.
                 BILLIE BREWER CURRY, INDIVIDUALLY AND
          AS SUCCESSOR TO W.C. BREWER, DECEASED, ET AL., Appellees


                                           ORDER

       We GRANT appellant's October 1, 2012 motion for an extension of time to file a brief.

Appellant shall file his brief on or before November 5, 2012. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.